Citation Nr: 0407147	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  99-17 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for left knee, status 
post total knee replacement, currently assigned a 30 percent 
rating.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran had active service from January 1975 to December 
1976 and periods of active duty for training including from 
June 15, 1985 to June 29, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California, that continued the 20 
percent and 10 percent ratings then in effect for the 
veteran's left and right knee disabilities, respectively.  By 
an August 1998 rating decision, the left knee rating was 
increased to 30 percent and the right knee rating to 20 
percent, both effective from May 29, 1997, the date of the 
veteran's claim for an increase.  The Board remanded this 
matter in May 2000 for further development.  

In a November 2001 decision, the Board continued to deny 
entitlement to a rating in excess of 30 percent disabling.  
The veteran appealed this denial to the Court of Appeals for 
Veterans Claims (CAVC).  In November 2002 both parties filed 
a joint Motion for Remand and to Stay Further Proceedings.  
The basis for the motion was to allow the Board to address 
whether the Board should have considered assigning a separate 
evaluation for left quadriceps atrophy in adjudicating this 
matter and also whether the Board failed to obtain an 
adequate medical examination that fully complied with the 
duty to assist in conjunction with the Veterans Claims 
Assistance Act of 2000 (VCAA.)  In June 2003 the CAVC granted 
the joint motion for and remanded this matter to the Board 
for further consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (VBA AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  




REMAND

As noted above, the CAVC granted the joint motion in this 
matter in June 2003 for the Board to address some 
deficiencies found in the Board's November 2001 decision.  
The joint motion for remand pointed out that the VA 
examination relied upon by the Board in its decision was 
insufficient in that it failed to adequately address the 
current degree of severity of painful motion of the left knee 
and also failed to provide an opinion on the effect of the 
left knee disorder on the veteran's ability to perform 
average employment.  The motion also pointed out that the 
Board erred in failing to consider a separate evaluation for 
atrophy of the left quadriceps under 38 C.F.R. § 4.73 
Diagnostic Code 5314.  Finally, the motion alleged that the 
Board failed to properly notify the veteran of information 
the VA is required to provide in accordance with the Veterans 
Claim Assistance Act (VCAA).

The VCAA provides a broader VA obligation to obtain relevant 
records and advise a claimant of the status of those efforts, 
and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the provisions of the VCAA.

Accordingly, the case is hereby REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  The veteran must also be 
informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  The RO should schedule the veteran 
for a VA special orthopedic and muscle 
examination by an appropriate specialist 
for the purpose of ascertaining the 
current nature and extent of his service- 
connected left knee disability.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a Diagnostic Codes 5055, 5256, 5260, 
5261, 5262, and 4.73 Diagnostic Code 5314 
(2003) should be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examiner(s) should record pertinent 
medical complaints, symptoms, and 
clinical findings, and note (1) whether 
the veteran does or does not have 
recurrent subluxation or lateral 
instability of either knee, (2) whether 
the veteran has arthritis of the right 
knee shown by X-ray and (3) the active 
and passive range of motion of each knee 
in degrees.  The examiner also should 
comment on the functional limitations, if 
any, caused by the veteran's service- 
connected left knee disability.  It is 
requested that the examiner address the 
following questions:

(a) Does the left knee disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the left knee; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of either 
knee due to pain attributable to the 
service-connected disabilities.  In 
responding to the matters raised by the 
Board, the examiner should address each 
knee separately.

(c)  With respect to the left quadricep 
muscle, the examiner should comment on 
the extent and severity of muscle atrophy 
attributable to the service-connected 
left knee disability.  The examiner 
should address the presence or absence of 
any objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain, including excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy.  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  With 
respect to subjective complaints of pain, 
the examiner should comment on whether 
pain is visibly manifested upon palpation 
and movement of the left quadricep 
muscle.

(d) The examiner(s) must discuss what is 
the effect of all noted manifestations on 
the ability of the veteran to perform 
average employment in a civil occupation.  

3.  After the development requested above 
is completed to the extent possible, the 
VBA AMC should readjudicate the claim.  
The adjudication should include 
consideration not only of the criteria 
addressing the left knee disability, but 
also a separate evaluation of the left 
quadricep muscle under the pertinent 
criteria.  If the decision remains 
adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable period of time 
within which to respond thereto. 

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



